UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 SEC file number000-29249CUSIP Number 89784U 20 7 NOTIFICATION OF LATE FILING (Check One):[ X ] Form 10-K[] Form 20-F[] Form 11-K[] Form 10-Q[] Form 10D [] Form N-SAR[] Form N-CSR For Period Ended: June 30, 2009 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION True Product ID, Inc. (Full name of registrant) N/A (Former name if applicable) 175 Strafford Avenue, Suite One (Address of principal executive office (street and number)) Wayne, PA 19087 (City, state and zip code) PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its Annual Report, Form 10-K, for the year ended June 30, 2009 in a timely manner because the Registrant has been unable to timely secure all of the required financial data from its Chinese subsidiary and therefore is not able to complete its financial statements without unreasonable effort or expense.Registrant is proceeding to complete and file the Annual Report for the year ended year ended June 30, 2009 on or before the fifteenth calendar day following the prescribed due date for the Annual Report for the year ended year ended June 30, 2009. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael J. Antonoplos 687-7668 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).
